1
                                                             JS-6
2
3
4                         UNITED STATES DISTRICT COURT
5           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
6
7     Samuel Love,                                        Case No. EDCV 18-97 JGB (KKx)
8                                           Plaintiffs,
9                  v.
10    Ronald H. Voyles; Carlyn D. Voyles; Pro
11    Collision, Inc.,                                             JUDGMENT
12                                       Defendants.
13
14
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrently herewith, Plaintiff Samuel Love’s
18   Application for Default Judgment against Ronald H. Voyles, Carlyn D. Voyles, and
19   Pro Collion, Inc. is GRANTED. Plaintiff is AWARDED $4,000.00 in statutory
20   damages under the Unruh Civil Rights Act, $5,277.50 in attorneys’ fees, and
21   $625.00 in costs. Pro Collision, Ronald Voyles, and Carlyn Voyles are joint and
22   severally liable for the amounts awarded. Judgment is entered in favor of Plaintiff.
23         IT IS FURTHER ORDERED that Defendants provide a van accessible
24   parking space at the business located at 13400 Calimesa Blvd., Yucaipa, California
25   in compliance with the Americans with Disabilities Act Accessibility Guidelines.
26
27   ///
28   ///
 1         IT IS FURTHER ORDERED that Plaintiff mail a copy of this Judgment and
 2   the Order concurrently filed therewith to Defendants. Plaintiff shall file Proof of
 3   Service with the Court within ten days of the date of the Order.
 4
 5
 6
 7    Dated: March 14, 2019                   THE HONORABLE JESUS G. BERNAL
 8                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
